department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br1 postf-156487-01 uilc cc sb li memorandum for associate area_counsel sb_se -long island from alan c levine chief branch collection bankruptcy and summonses subject computation of csed for dismissed cdp cases in response to your memorandum received date we have reviewed the questions you have asked regarding computation of the collection statute expiration date csed in cdp cases where the tax_court dismisses a petition for review as imperfect or untimely our analysis and recommendations follow this document may not be used or cited as precedent sec_6110 issue sec_1 whether the csed is suspended until days after the date of a notice_of_determination or until days after the date of the dismissal of the untimely petition to tax_court where the taxpayer files an untimely petition and the service moves to dismiss for lack of jurisdiction whether the csed is suspended in cases dismissed by the tax_court due to an imperfect petition until days after the date of the dismissal conclusion sec_1 while the csed is arguably only suspended until the 30th day after the notice_of_determination has been mailed as a matter of caution we recommend that the csed should generally be treated as suspended until the tax_court dismissal becomes final the csed is suspended until the 90th day after the decision is entered postf-156487-01 background sec_6330 provides that if a cdp hearing is requested by a taxpayer any levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 are suspended for the period during which such hearing and appeals therein is pending sec_301_6330-1 states that the period of limitations relating to collection after assessment is suspended until the service receives the taxpayer’s written withdrawal of the request for a cdp hearing or the determination resulting from the cdp hearing becomes final by expiration of the time for seeking review or upon exhaustion of any rights to appeal following judicial review sec_6330 states that a taxpayer must file an appeal within days of the date of the notice_of_determination according to sec_7481 a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time further a review of a decision of the tax_court by a united_states court_of_appeals is obtained by filing a notice of appeal and the required filing fee with the clerk of the court of the tax_court within days after the decision is entered sec_7483 tax_court rule your office keeps all unagreed tax_court cases including cdp cases which are either dismissed or where decisions have been filed for days from the decision or dismissal date before sending them to appeals for closing you state that these procedures raise problems concerning cdp cases dismissed for untimely or imperfect petitions in such cases counsel is holding the cases for days after the decision or dismissal date as if the csed remained suspended for days after the dismissal the issue presented is whether the csed is in fact suspended under these circumstances discussion tax_court jurisdiction under sec_6330 is predicated upon the issuance of a notice_of_determination and a timely filed petition lunsford v commissioner t c no if a petition for review is not filed within days from the date of the notice_of_determination the court does not have jurisdiction over the action see sarrell v commissioner t c no 115_tc_114 thus if a taxpayer does not petition a court within the 30-day period the service’s determination becomes final in the situation where a taxpayer files an untimely petition for review from a notice_of_determination arguably the suspension is terminated days after the determination pursuant to the plain language of sec_6330 that section provides that if a this analysis is limited to cdp proceedings under sec_6320 and sec_6330 postf-156487-01 postf-156487-01 hearing is requested under subsection sec_6330 a b the levy actions which are the subject of the requested hearing and the running of any period of limitations shall be suspended for the period during which such hearing and appeals therein are pending sec_6330 states that a taxpayer has a right to request a hearing during the day period from the date of the notice_of_determination thus the filing of an untimely petition for review does not toll the suspension since the proceeding is no longer pending and the tax_court would have no jurisdiction over a petition in such a situation in the case of an imperfect petition the court at its discretion gives the petitioner a set period of time to perfect the petition if the petition is not perfected in this allotted time the petition is dismissed the question presented is to what point is the csed suspended in such an action in the situation in which the court gives a petitioner the ability to amend a petition the court retains jurisdiction during the period between the filing of the imperfect petition and the filing of the amended petition the case is pending in the tax_court and the csed remains suspended if the petitioner fails to file a properly amended petition the case is dismissed for lack of jurisdiction and the effect of such an order of dismissal is the same as if the court had rendered a decision on the date of the dismissal 82_tc_471 a decision of the court absent an appeal becomes final days after it is entered absent an appeal the csed remains suspended until the expiration of the 90th day after the decision of dismissal has been entered therefore we similarly recommend that your office’s current policy be maintained in these situations if you have any questions please call the attorneys assigned this case pincite-
